 I)DECISIONS OF NATIONAL LABOR RELATIONS BOARDPassavant Memorial Area Hospital and Health CareLocal Union No. 1401, Laborers InternationalUnion of North America, AFI-CIO. Case 38 CA3242July 25, 1978DECISION AND ORDERBY CHAIRMAN FANNIN( AND MI xlineRS J1 NKINSANI) PiNI l ItOn March 16, 1978, Administrative Law JudgeJohn P. von Rohr issued the attached Decision inthis proceeding. Thereafter. Respondent filed excep-tions and a supporting brief. Counsel for the GeneralCounsel filed limited exceptions, a brief in support ofthe limited exceptions, and a brief in support of theAdministrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the parties' exceptionsand briefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge only to the extent consistent herewith and toadopt his recommended Order as modified herein.The complaint alleges two violations by Respon-dent of Section 8(a)( ) of the Act. The first allegationis that Supervisor George Boehmer unlawfully inter-rogated employee Roger Metternick regarding hisunion activities and sympathies. The record indicatesthat, on May 25, 1977.1 Boehmer approached Metter-nick while the employee was at work and asked himwhat he thought about the Union coming in. Aftersome further discussion about benefits and uniondues, Boehmer asked Metternick if he were planningto attend the union meeting that night and Metter-nick replied that he might. The next day Boehmeragain approached Metternick while Metternick wasworking and asked him if he had attended the unionmeeting. Boehmer then asked him if he had learnedanything at the meeting. Metternick subsequentlytold a fellow employee about the incident. The Ad-ministrative Law Judge found, and we agree, thatSupervisor Boehmer's conduct was violative of Sec-tion 8(a)(1) of the Act.-Hereafter all dates are 1977 unless uItherwise specified"In his Decision. the Adminisirative l.aw Judge intimated that the in-stances of interrogation described abh oe might properl he characteriled asisolated, and Respindent. in its exceptions. urges that these interrogalirinswere both isolated and de mninolni, .'e diagree. In our view the repeatedand blatant interrogation of an emploNee concerning his union s.mpathyand his knowledge of union aclivity 9 is a scrinis violation of Ihe Act vhichTIhe second alleged 8(a)( I) violation involves state-ments admittedly made by Thomas Whittenberg, Re-spondent's administrative assistant, at two meetingsheld on June 10 and 16, and attended by 30 to 40employees. During these meetings, Whittenberg toldemployees they would be fired if they participated inan economic strike. On June 24, the Union filed anunfair labor practice charge concerning the dischargethreats. On July 27. 2 days before the complaint inthis case was issued, Respondent published the fol-lowing statement in its employee newsletter:It has come to my attention that some of ouremployees, in response to a question, were toldthat employees who go out on a strike for eco-nomic reasons can be fired. This is not correct.Employees have a legal right to engage in aneconomic strike; however, management has aduty to continue operation of the hospital andhas a right to permanently replace any employ-ees who do go out on an economic strike. If thestriker is permanently replaced, he cannot returnto his job when he wishes. He will be recalledonly when an opening occurs for which he isqualified.is] William R. MitchellAdministratorAlthough Whittenberg's statements to employeeswere plainly unlawful and violative of Section8(a)( 1), the Administrative Law Judge declined torecommend a remedial order therefor. In so doing,the Administrative Law Judge concluded that Re-spondent's July 27 statement constituted an effectivedisavowal of Whittenberg's threats to discharge em-ployees if they engaged in an economic strike andobviated the need for additional remedial action byRespondent. We disagree.It is settled that under certain circumstances anemployee may relieve himself of liability for unlawfulconduct by repudiating the conduct. To be effective,however, such repudiation must be "timely," "unam-biguous," "specific in nature to the coercive con-duct," and "free from other proscribed illegal con-duct." Douglas Division, The Scott & Fetzer Company,,228 NLRB 1016 (1977), and cases cited therein at1024. Furthermore, there must be adequate publica-tion of the repudiation to the employees involvedand there must be no proscribed conduct on the em-ployer's part after the publication. Pope MaintenanceCorporation, 228 NLRB 326. 340 (1977). And, finally,the Board has pointed out that such repudiation ordisavowal of coercive conduct should give assurancesto employees that in the future their employer willwarranits the issuance of a remedial order See Reliaonie ULnsersau Inc-. 206NI RB 255 1973)237 NLRB No. 21138 PASSAVANT MEMORIAL AREA HOSPITALnot interfere with the exercise of their Section 7rights. See Fashion Fair, Inc., et al.. 159 NLRB 1435.1444 (1966): Harrahlt Clubh. 150 NLRB 1702. 1717(1965).Applying these criteria to Respondent's July 27statement, we find the purported disavowal ofWhittenberg's repeated threats was ineffective to re-lieve Respondent of liability and to obviate the needfor further remedial action. First, the attempted disa-vowal was not timely. Thus. Respondent did not is-sue the statement until 7 weeks after the first dis-charge threat. Nor can we ignore the fact thatRespondent delayed until very nearly the eve of theissuance of the complaint before publishing its disa-vowal. Furthermore, the attempted disavowal ap-peared only once in an employee newsletter and it isunclear from the record how long or exactly whereRespondent posted the newsletter containing thestatement. This, coupled with the fact that the recordindicates Respondent prints only 400 newslettersweekly for a complement of 600 employees, made itfar from certain that all employees were adequatelyinformed of Respondent's retraction. And. finally.there is no evidence that Respondent made any ad(i-tional specific effort to communicate its attempteddisavowal to the 30 to 40 employees who attendedthe meetings where Whittenberg made the unlawfulthreats.Moreover, we conclude that the July 27 statementitself was neither sufficiently clear nor sufficientlyspecific. Thus, Respondent did not admit any wrong-doing but merely informed employees that informa-tion given them was "not correct." The statementdoes not name Whittenberg nor does it mention thecircumstances in which Whittenberg made the un-lawful threats. And, most importantly. Respondent'sstatement did not assure employees that in the futureRespondent would not interfere with the exercise oftheir Section 7 rights by such coercive conduct. Infact, Respondent's newsletter statement did littlemore than emphasize its right to replace economicstrikers as opposed to disavowing the threateningand coercive statements uttered by Whittenberg.We also find that the Administrative Law Judge'sreliance on Kawasaki Motors Corporation USA. 231NLRB 1151 (1978)) is misplaced inasmuch as Kal,ta-saki is clearly distinguishable on its facts from theinstant case. Thus, the coercive conduct in issue inKawasaki involved a single instance of employer sur-veillance. arguably a less serious and blatant viola-tion of Section 8(a)(1) than the repeated threats ofdischarge made directly to 30-60 employees in theinstant case. Furthermore, in Kanwasaki the employ-er's remedial action was completely voluntary withno threat of the Regional Director's further action.Finally, in Kawasaki the employer specifically as-sured its employees of their right to engage in or re-frain from union activity. In the instant case, on theother hand, Respondent gave employees no such as-surances and Respondent admittedly published itsstatement as a result of the unfair labor practicecharge filed in this case, almost 2 months after thethreats were uttered.4ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge. as modifiedbelow, and hereby orders that the Respondent, Pas-sa~vant Memorial Area Hospital. Jacksonville, Illi-nois, its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder as so modified:I. Insert the following as paragraph l(b) and relet-ter the subsequent paragraph accordingly:"(b) Threatening employees with discharge for en-gaging in an economic strike."2. Substitute the attached notice for that of theAdministrative Law Judge.(hairman I anning adheres to his dissent In Kawauai, and ,ould notfind thai a dlscl.imer such as 'as pubhlished h the respondent therein couldscrse to, ,ure unla fiu c.onduct or to make unnecessar) the Issuance of aremedill order Member Jenkins did not participate In Kmawaia and find,it unnctessar, io5 pass fon Ihe propriet\ of the legal conclusions reachedthereillNor do 'e find merit ill the \dministratise .a, Judge' suggestllon thatthe Hoil'od gener.l, p0hsc im fasr of settlement supports aceptance ofRespondent' Jul' 2' lalenlent its an effecti e repudilat.n of the coercl'eC0iluld l in question I hus the Blard l hia ha.d o.,casoin to poini oiut that itspollu\ 1i, ni Intcnded iit promnlote an unlritical blind. or blanket acceptanceef ,ettlle enilt See general.1 .I i I) ),oung', iar,te BHall, In n 197Ni RB 74, ( 1'972)APPENDIXNo'Ii ii To EMPL(OYE tSPOSiit:) BE ORD1 R OF THItNA II1 ) AI LABOR Ri.A t iONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had a chance togive evidence. the National Labor Relations Boardhas found that we violated the National Labor Rela-tions Act and has ordered us to post this notice.The Act gives all employees these rights rights:To engage in self-organizationTo form. join, or help unionsTo bargain collectively through representa-tives of their own choosingTo act together for collective bargaining or139 DECISIONS OF NATIONAL LABOR RELATIONS BOARDother mutual aid or protectionTo refrain from an)y or all of these things.WE WILL NOT interrogate our employees con-cerning their union activities or sympathies ortheir attendance at union meetings.WE WILL NOI threaten our employees with dis-charge for engaging in an economic strike.WE WILL NOT in any like or related mannerinterfere with our employees' exercise of therights guaranteed them by Section 7 of the Na-tional Labor Relations Act, as amended.PASSAVANT MEMORIAL AREA HOSPII. AiDECISIONSTATEMENT OF THE CASEJOHN P. VON ROHR, Administrative Law Judge: Pursuantto a charge filed on June 24, 1977, the General Counsel ofthe National Labor Relations Board, herein called theBoard, issued a complaint on July 29, 1977, against Passa-vant Memorial Area Hospital, herein called the Respon-dent, alleging that it had engaged in certain unfair laborpractices in violation of Section 8(a)(l) of the National La-bor Relations Act, as amended, herein called the Act. TheRespondent filed an answer denying the allegations of un-lawful conduct alleged in the complaint.Pursuant to notice, a hearing was held before me inJacksonville, Illinois, on September 13, 1977. Briefs werereceived from the General Counsel and the Respondent onOctober 14, 1977, and they have been carefully considered.Upon the entire record in this case, and from my obser-vation of the witnesses, I hereby make the following:FINDINGS OF FACTI THE BUSINESS OF THE RESPONDENTThe Respondent, an Illinois corporation, is a hospitallocated at Jacksonville, Illinois, where it is devoted to thecare of sick and infirm persons. During the 12 months pre-ceding the hearing herein, Respondent received paymentsin excess of $25,000 from Federal Government revenueservices. During the same period, it purchased goods andservices valued in excess of $30,000 from points and placeslocated outside the State of Illinois. Respondent concedes,and I find, that it is engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.11. THE LABOR ORGANIZATION INVOLVEDHealth Care Local Union No. 1401, Laborers Interna-tional Union of North America, AFL CIO, herein calledthe Union, is a labor organization within the meaning ofSection 2(5) of the Act.iiL. 1 e U NFAIR LABOR PRACTIC ESA. The FactsThis case involves but two instances of conduct alleged tobe in violation of Section 8(a)(I) of the Act which are assertedto have occurred during the course of an organizingcampaignduring a period from May to September 1977.1The first of these concerned an alleged incident betweenRoger Metternick, an employee in the laundry department,and his supervisor, George Boehmer. According to Metter-nick, this incident occurred on May 25, 1977, at which timehe said Boehmer broached him as he was unloading sometrash outside the hospital and asked what he thought aboutthe Union coming in. Continuing with Metternick's testi-mony, Metternick responded that he did not know. Boeh-mer then said "something about" his not getting sick daysunder a union, and added that he would have to pay uniondues. Metternick replied that he knew this to be so. Boeh-mer thereupon asked if he was going to attend a unionmeeting that night. Metternick said that he might, and withthis the conversation ended. However, according to Met-ternick, Boehmer came up to him again the followingmorning and at this time asked if he had attended themeeting on the night before. Upon responding that he had.Boehmer asked if he had learned anything. Metternick re-sponded that he did not know.Boehmer denied the entire testimony of Metternick con-cerning the foregoing conversations, but instead testifiedthat on May 24 Metternick spoke to him about a familyillness and that on May 26 he told Metternick to report tothe Norris Hospital to work. From my observation, Met-ternick impressed me as an honest witness and I do notbelieve his testimony to have been fabricated. I was notsimilarly impressed by the denials of Boehmer. Accord-ingly, I credit the testimony of Metternick as aforesaid.Turning to the second incident, there is no dispute as tothe facts. Thus, on June 10, 1977, Thomas Whittenberg,then Respondent's administrative assistant, held a meetingwith the members of the housekeeping department.2Whit-tenberg testified that he called the meeting because hewished to respond to certain misinformation which he feltwas being spread among the employees concerning theircurrent benefits. Upon explaining these benefits, Whitten-berg, in response to a question, further told the employeesthat they would be fired if they went out on an economicstrike. With respect to this latter statement, it is undisputedthat Whittenberg repeated the same thing at a meetingwhich he held with the laundry department employees onJune 16, 1977. The two meetings were attended by approxi-mately 30-40 employees.B. ConclusionsWith respect to Whittenberg's telling the employees thatthey would be fired if they went out on an economic strike,this became a subject of the unfair labor practice chargeherein. Upon investigation, Respondent determined thatIAn election wuas scheduled to be held shortly after the hearing herein.2Whittenherg is no longer in Respondent's employ.140 PASSAVANT MEMORIAL AREA HOSPITALthe statement had in fact been made. Recognizing the un-lawfulness of the statement. Respondent published as thefirst item in the July 27. 1977, edition of its weekly emplov-ee newsletter, "In-House." the following statement.It has come to my attention that some of our employ-ees, in response to a question. were told that emplo\-ees who go out on a strike for economic reasons canbe fired.Employees have a legal right to engage in an economicstrike: however, management has a duty to continueoperation of the hospital and has a right to perma-nently replace an, employees who go out on an eco-nomic strike. If the striker is permanently replaced. hecannot return to his job when he wishes. lie swill berecalled onl' when an opening occurs for which he isqualified.s. \William R. MitchellAdministratorRespondent asserts that the foregoing was an effectiverepudiation and disavowal of the unlawful statement madeby Whittenberg. The General Counsel contends that it wasnot. I am in agreement with Respondent on the question.The record reflects that the weekly newsletter is distributedto all the employees and that indeed the issue in questionwas posted on the employee bulletin board. One hardlsneed speculate that the employees are just as likel,. ormore so, to read Respondent's newsletter, which containsitems of personal interest, as the, are to read an, postedBoard notice. As to the statement itself, the repudiation ofthe unlawful statement is couched in such clear languagethat it should be understandable to any literate emploee.Although Respondent went on to state its legal rightsshould an economic strike occur, this was within the realmof free speech and, in my view, cannot be said to detractfrom the effectiveness of the repudiation. In sum. I con-clude and find that Respondent effectively disavowedWhittenberg's unlawful statement to the employees andthat therefore no further remedial action concerning thismatter is necessary. The Board has approved this proce-dure. Kawasaki Motors Corporation USA, 231 NLRB 1151(1977).3As to the remaining incident, namely the unlawful inter-rogation of employee Metternick by his supervisor, Boeh-mer, it is noteworthy that this is the only incident of itskind that occurred among Respondent's approximatelN 600employees. Assuming the incident involving Metternick tohave been unlawful, Respondent argues that the incident,particularly in view of Respondent's large complement ofemployees, should be regarded as isolated and that thecomplaint therefore should be dismissed. Whatever the1 The General Counsel argues. inter llao. th since the pubhlicat.I 1hd 1notake place until 2 dass prior to the issuancte of the .omplaint. thai suchaction was untimely; and further. that "t. allow an tnmplo\er it dencide itown manner of settlement after threatened with aomplaint. completexl un-dermines the purposes and effectiveness of the N:,llonal labhor RelliionsAct." Assuming the repudiation to hai.e been effective, as I ha1e found it Iobe, it is pointed out that it is Board polio? to encourage the settlemenl ofunfair labor practice cases and that this is true even if seltllenient i notreached until the hearing stage or ilt anu point prior Ito decisionmerit of this argument, I am bound by the Board's mostrecent declaration on the subject which appears in Carolina.mrterican Te etiles, Inc.. 219 NLRB 457 (1975), wherein theBoard indicated that its present policy is to issue remedialorders even in cases involving isolated instances of viola-tions. Accordingly. I find that Boehmer's interrogation ofMetternick concerning his union sympathies and his atten-dance at union meetings was in violation of Section 8(a)( I)of the Act and that a remedial order should issue.I\ lilt Ill t I O I l If t N XIR L. BOR PRA(CTICES I PON( O'MM t:R(tThe activities of the Respondent set forth in section 111.above. occurring in connection with the operations of Re-spondent described in section I. above. have a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.X ltl RIMID-Having found that Respondent has engaged in certainunfair labor practices within the meaning of Section 8(a)( 1 )of the Act. I shall recommend that it cease and desist there-from and take certain affirmative action designed to effec-tuate the policies of the Act.('ONCt t SioNS OF LAv,I. The Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By engaging in the conduct described in section III,above. Respondent has engaged in and is engaging in un-fair labor practices within the meaning of Section 8(a)(1 ) ofthe Act.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.On the basis of the above findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c) ofthe Act. I hereby issue the following recommended:ORDER 4Respondent Passavant Memorial Area Hospital. its offi-cers, agents, successors. and assigns, shall:I. ('ease and desist from:(a) Interrogating employees concerning their union ac-tivities or sympathies or their attendance at union meet-ings.(b) In any like or related manner interfering with, re-4 In Ihc e\cnt no ectceptlns are filed a, prosided bs Set 102 46 of theRules and Regulati,. o,.f the Naltonal Lahbor Relatiorns Board, the findings.cnculus lonts and Ihe reconmmllended Order herein shall. as prolided in Sec.102 48 of the Rule. and Regulaiolllns. he adopted b) the Board and becomeits fitdlgs .,oncluso lt,. and Order, and all objectionns thereto shall bedeemned wisxcd for .all purposes,141 DECISIONS OF NATIONAL LABOR RELATIONS BOARDstraining, or coercing its employees in the exercise of rightsguaranteed them in Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Post at its hospital in Jacksonville, Illinois, copies ofthe attached notice marked "Appendix." 5 Copies of said5 In the event that this Order is enforced bh a judgment of a I inited StatesCourt of Appeals, the words in the notice reading "Posted bs Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."notice, on forms to be provided by the Officer-in-Chargefor Subregion 38, after being duly signed by Respondent'sauthorized representiative, shall be posted by it immedi-ately upon receipt thereof and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(b) Notify the Officer-in-Charge for Subregion 38, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.142